Territory of Michigan
The United States of America to the Marshal of the United States, Territory of Michigan Greeting:
You are hereby commanded to summon Jeremiah V. R. Ten Eyck of the City of Detroit to be and appear before the Judges of the Supreme Court at the Council House in the City of Detroit on Wednesday the twenty seventh day of September Instant at Ten O’Clock in the forenoon, to shew cause if any he has, why he has not delivered to John Winder Clerk of our Supreme Court of the Territory of Michigan, the public books of record of our said Court, as also the files and papers and seal of said Court, and which belong and appertain to the office of Clerk of our said Court— in obedience to the order of the Judges of our said Court made the twenty fifth day of September Instant and which books of record and other papers together with the seal of our said Court, were on the nineteenth day of September Instant and still are as we are informed in the possession of the said Jeremiah V. R. Ten Eyck— And of this writ with your doings herein make due return forthwith to our said Supreme Court at the Council House in said City of Detroit
Witness James Witherell presiding Judge of the Supreme Court at the Council *452House in the City of Detroit this twenty sixth day of September in the year of our Lord one thousand Eight hundred and Twenty six—
By order of the Court
John Winder—
Clerk.